Thornton, J.
We regard the contention of appellant, Carr, in this case as settled by the decision of the supreme court of the United States in Doolan v. Carr, 125 U. S. 618, and by the decisions of this court made prior to the judgment in Doolan v. Carr, viz., Carr v. Quigley, 57 Cal. 394, and McLaughlin v. Heid, 63 Cal. 208.)
*132The same points were presented in Doolan v. Carr that are presented in this case, and with reference to the same Mexican grant of Las Pocitas. The only difference is, that in Doolan v. Carr the points arose and were presented on an offer of testimony, and here they arise on the proof of the facts, which Doolan offered to prove in his suit against Carr.
In our judgment, there is no error in the record, and the judgment and order must be affirmed.
So ordered.
Sharpstein, J., McFarland, J., and Works, J., concurred.